COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-295-CV
 
  
HOWARD 
KIRK, FAMILY OF GIBBS                                          APPELLANT
  
V.
  
WELDON 
LUCAS                                                                      APPELLEE
  
  
------------
 
FROM 
THE 16TH DISTRICT COURT OF DENTON COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        Appellant 
is attempting to appeal the trial court’s August 19, 2004 order declaring him 
a vexatious litigant and requiring that he post security to ensure payment of 
court costs or attorney’s fees.  On October 4, 2004, we notified 
Appellant, in accordance with rule of appellate procedure 42.3, that this court 
may not have jurisdiction over this appeal because it appears that the order is 
not appealable.  See Tex. Civ. 
Prac. & Rem. Code Ann. § 51.014 (Vernon Supp. 2004-05) (listing 
types of interlocutory orders that are appealable).  We stated that the 
appeal would be dismissed for want of jurisdiction unless Appellant or any party 
desiring to continue the appeal filed with the court within ten days a response 
showing grounds for continuing the appeal.
        We 
have received no response from Appellant.  Because the complained-of order 
is not appealable, we dismiss the appeal for want of jurisdiction.  See
Tex. R. App. P. 42.3(a), 43.2(f).
   
  
                                                          PER 
CURIAM
  
  
  
PANEL 
D:   WALKER, J.; CAYCE, C.J.; and MCCOY, J.
 
DELIVERED: 
November 12, 2004

NOTES
 
1.  See
Tex. R. App. P. 47.4.